Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9- are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 202018104554 to WKW (WKW).
With Respect to Claim 9  
WKW discloses a bracket base (30, FIG. 2) configured to be secured to a roof of the vehicle including a bottom flange (33) including one or more openings configured to receive a fastening mechanism ([0017] discloses mounting 30 to the roof via screw connections which inherently use openings and the support feet are used for the attachment, therefore the support feet include openings as claimed), a lower side surface (vertical section between 33 and 31) extending from the bottom flange, and an angled base side surface (31) extending from the lower side surface and defining an acute angle relative to a plane of the lower side surface and including at least one base bolt opening (32); a bracket stay (40) configured to be secured to an underside of the roof rail ([0017] discloses a screw connection or weld inside the railing profile and FIG. 3 shows this as being on the underside or alternately clearly renders such obvious) and including an angled stay side surface (41) configured to define an acute angle relative to a plane perpendicular to the roof of the vehicle, the angle stay side surface including at least one stay bolt opening (42) configured to be aligned with the at least one stay bolt opening when the bracket stay is positioned over the bracket base (FIGS. 2-3); and a fastening mechanism (50) configured to be inserted, from an exterior side of the vehicle, through the at least one stay bolt opening in the bracket stay and then through the at least one base bolt opening in the bracket base to thereby secure the roof rail to the bracket base (FIGS. 2-3 show this, see also [0020] disclosing such).
With Respect to Claim 10
The adapter system according to claim 9, wherein the angled base side surface and the angled stay side surface define an acute angle relative to a plane perpendicular to the roof of the vehicle (see FIGS. 2-3 showing a structure that will have such an angle).  
With Respect to Claim 11  
The adapter system according to claim 10, wherein the acute angle is between 30 degrees and 60 degrees (FIGS. 2-3 appear to show an angle of approximately 45 degrees although the perspective makes it difficult to be certain but FIGS. 6-7 which relate to other embodiments clearly show an angle of approximately 45 degrees which is well within the claimed range or to the degree that it could be argued the drawings may not be to scale renders this angling obvious, or alternately selecting an angle within the claimed range is obvious as a mere selection of an art appropriate angle to use as WKW does not limit the angle to being outside of the claimed range, as doing so constitutes at most a mere change in size/proportion (i.e. it merely changes the size of the angle between the parts) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04)).  
With Respect to Claim 12  
The adapter system according to claim 11, wherein the acute angle is 45 degrees (FIGS. 2-3 and the FIG. 6-7 embodiment show an angle of at least approximately 45 degrees which inherently discloses an angle of 45 degrees or alternately renders an angle of 45 degrees obvious for similar reasons to those listed with respect to claim 11).  
With Respect to Claim 13  
The adapter system according to claim 9, further comprising a cover element (70) including at least one cover access opening (67, 71), the cover element being configured to be seated within the underside of the roof rail and held in place by the bracket stay such that the at least one cover access opening aligns with the at least one stay bolt opening (FIG. 3 and/or 7 show it aligned to the extent claimed and so inherently disclose this as or alternately clearly render it obvious in order to allow the most efficient access to and use of the stay bolt opening).  
With Respect to Claim 14  
The adapter system according to claim 13, further comprising a cap (60) configured to be secured to the cover element and thereby conceal the fastening mechanism (FIG. 3).  
Claims 15- are rejected under 35 U.S.C. 103 as being unpatentable overDE 202018104554 to WKW (WKW) in view of either admitted knowledge of one of ordinary skill in the art or U.S. Patent #8,534,517 to Binder (Binder).
With Respect to Claim 15 
WKW discloses a method of installing a roof rail on a roof of a vehicle comprising: securing a bracket base (30) to the roof of the vehicle; securing a bracket stay (40) to an underside of the roof rail; positioning the assembled bracket stay and rail relative to the bracket base ([0017] discloses the fastening part is connected to the rail 11, and the rail 11 is then placed on the adapter 30 which is already fastened to the roof, and [0020] also discloses placing the roof rail on a roof with the adapter 30 already fastened); and installing a fastening mechanism (50) from an exterior side of the vehicle through the bracket stay and then through the bracket base to thereby secure the rail to the roof of the vehicle (FIGS. 2-3 show the connection, [0020] discloses inserting 50 through opening 16 in 70 to access 40 and 30, and as the roof rail is on the roof exterior to the vehicle the fastener is also installed from an exterior side of the vehicle); but does not detail how the screw connection of 33 to the roof is made and so does not disclose that the bracket base is secured to the roof with fasteners extending from an interior of the vehicle.
However, in [0003] of the Specification it is indicated that “many modern vehicles are provided with fixed body bolts or studs that extend through the vehicle roof from the interior side to the exterior side of the vehicle. The body bolts are provided for the installation of roof racks or other roof accessories”. Alternately, Binder discloses using a fastener extending from an interior of the vehicle to secure a roof rail to a vehicle roof (FIG. 3)).  
As such, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the admitted prior art or Binder, to attach the bracket base to the vehicle using a fastener extending from an interior of the vehicle, in order to attach the roof rail to a vehicle having such art known body bolts, to attach to a vehicle like that of Binder, and/or as a mere selection of an art appropriate fastening mechanism to use.
With Respect to Claim 16  
The method according to claim 15, wherein the bracket base includes at least one base bolt opening (32) and the bracket stay includes at least one stay bolt opening (42), said positioning including aligning the at least one base bolt opening and the at least one stay opening (FIGS. 2-3 show this, see also [0020] disclosing such).  
With Respect to Claim 17  
The method according to claim 16, wherein the at least one base bolt opening (32) and the at least one stay bolt opening (42) are disposed at an acute angle relative to a plane perpendicular to the roof of the vehicle, said installing the fastening mechanism including inserting the fastening mechanism at the acute angle relative to the plane perpendicular to the roof of the vehicle (see claim 10 above for details of how the combination discloses or renders obvious this limitation).  
With Respect to Claim 18  
The method according to claim 15, further comprising providing a cover member (70) including at least one cover bolt opening (16, 71), seating the cover member in the underside of the roof rail (FIG. 3) and aligning the at least one cover bolt opening with the at least one stay bolt opening (FIG. 3 and/or 7 show it aligned to the extent claimed and so inherently disclose this as or alternately clearly render it obvious in order to allow the most efficient access to and use of the stay bolt opening).  
With Respect to Claim 19  
The method according to claim 18, further comprising securing a cap (60) on the cover member, the cap concealing the at least one cover bolt opening and the fastening mechanism (FIG. 3).  
With Respect to Claim 20  
The method according to claim 18, wherein the cover member further includes an alignment notch (noting notch formed by 61 to receive part of the roof rail or the notch of 60 shown in FIG. 7 which is obvious to use in place of the FIG. 3 tab embodiment as a mere substitution of one art known attachment mechanism for another) and the underside of the roof rail includes a guide member (19, see FIG. 7), said seating the cover member including aligning the alignment notch with the guide member (normal use or see FIG. 7).
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: WKW does not disclose the bracket stay holding the cover element within the underside of the roof rail, as WKW does not detail how the cover (70) is attached to the rail, merely in a known manner, and there is insufficient motivation based on the knowledge of one of ordinary skill in the art or the prior art of record to use the bracket stay to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734